DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.
Claims 1-59, 70-87 have been cancelled.  Claims 60-69, 88-95 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 60-68, 88-95 are rejected under 35 U.S.C. 103 as being unpatentable over Helser et al. (US Patent 8,486,940 B2, of record) in view of Schilling et al. (US Patent 8,129,160 B2, of record).
The instant claims are directed to a method of increasing immune-cell mediated killing of cancer cells in a subject in need thereof by administering a QPCTL inhibitor, wherein the cancer is a hematological cancer and the QPCTL inhibitor is PQ912.  
Helser et al. teaches pyrrolidone derivatives of formula I as inhibitors of glutaminyl cyclase (abstract) and glutaminyl cyclase-like enzymes, such as glutaminyl-peptide cyclotransferase-like proteins or QPCTLs (col. 2, lines 57-63).  A preferred compound is 1-(1H-benzo[d]imidazole-5-yl)-5-(4-propoxyphenyl)imidazolidin-2-one (same structure as the claimed PQ912) (example 12 in col. 67).  Helser et al. teaches the use of the compounds of formula I for methods of treating cancer (col. 41, lines 39-50).  In a further embodiment, antibodies may be administered in combination with the compounds of formula I (col. 42, lines 30-31, col. 45, lines 14-43).  Oral administration in the form of a tablet or capsule (col. 59, lines 35-36) for humans (col. 4, lines 25-26) are taught.
The Examiner notes that the limitations drawn to “a method of increasing immune-cell mediated killing of cancer cells,” phagocytosis, and macrophage are considered a mechanism of action that would obviously occur in vivo since all the elemental steps of the claims have been taught by the cited prior art reference.  The Examiner also notes that the limitations drawn to the overexpression of CD47 are obvious since the claimed disease is the same disease, taught by the cited prior art references.

Schilling et al. teach that QPCTL expression can be found in many different carcinoma cell lines and tumor tissues, such as myeloid cell leukemia (entire col. 69-71).  
It is noted that various forms of myeloid cell leukemia, including acute myeloid leukemia and chronic myeloid leukemia, are obvious over a teaching of myeloid cell leukemia to one of ordinary skill in the art.  Examiner notes that this is a typical genus/species situation.  Once a prima facie case of obviousness is established, the burden is shifted to the Applicant for objective evidence for nonobviousness.  See MPEP 2144.08.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have treated acute or chronic myeloid cell leukemia, as taught by Schilling et al., in the method of treating cancer by administering the QPCTL inhibitor, PQ912, as taught by Helser et al.  
A person of ordinary skill in the art would have been motivated to treat acute or chronic myeloid cell leukemia because Schilling et al. teaches the nexus between this disease and QPCTL expression.  Since PQ912 is a known inhibitor of QPCTL, the skilled artisan would have had a reasonable expectation of successfully treating acute or chronic myeloid cell leukemia by lowering QPCTL expression.


Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Helser et al. (US Patent 8,486,940 B2, of record) and Schilling et al. (US Patent 8,129,160 B2, of .
The instant claims are directed to a method of increasing immune-cell mediated killing of cancer cells in a subject in need thereof by administering a QPCTL inhibitor, wherein the cancer is a hematological cancer and the QPCTL inhibitor is PQ912, and wherein the specific antibody is anti-PD-L1 antibody.
Helser and Schilling et al. teach as discussed above, however, fail to disclose the specifically claimed antibodies in claim 69.  
Sabatos-Peyton et al. teaches that anti-PD-L1 antibody is useful for the treatment of acute or chronic myeloid leukemia as well as multiple myeloma (col. 93, line 37 to col. 95, line 54).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined anti-PD-L1 antibody, as taught by Sabatos-Peyton et al., with PQ912, in the method of treating acute or chronic myeloid cell leukemia, as taught by Helser et al.  
A person of ordinary skill in the art would have been motivated to combine anti-PD-L1 antibody and PQ912 because each has been individually known to be useful for treating leukemia.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating acute or chronic myeloid cell leukemia by the combined therapeutically additive effect of two known therapeutics for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
The Schumacher Declaration under 37 CFR 1.132 filed 8/16/21 is insufficient to overcome the rejection of claims 60-69, 88-95 based upon Helser et al. (US Patent 8,486,940 B2, of record), Schilling et al. (US Patent 8,129,160 B2, of record), and Sabatos-Peyton et al. (US Patent 9,605,070 B2, of record) as set forth in the last Office action because: the declaration is an opinion declaration that does not contain and factual evidence or data towards nonobviousness.
The declaration argues that neither Heiser nor Schilling discloses or suggests that a QPCTL inhibitor could be used for increasing immune-cell mediated killing of cancer cells or that a QPCTL inhibitor could or should be used to treat cancer that is characterized by CD47 expression.  The declaration admits that a skilled person in this field would have understood that the key takeaway from both Heiser and Schilling is that QPCTL inhibitors could be used to prevent QPCTL from activating certain signaling proteins, such as CCL2, which are associated with a variety of conditions, including cancer.  Dr. Schumacher’s testimony establishes that a reduction of functional CCL2 by QPCTL inhibition would have been expected to reduce the presence of both pro- and anti-tumor macrophages at the tumor site, the result of which would be the opposite of the claimed invention.  Based on these references, QPCTL inhibition would not have been expected to increase immune-cell mediated killing of cancer cells.

Applicant’s arguments herein are related to the mechanism of action of an agent in the treatment.  Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.
Furthermore, with regard to CD47 expression, this is also not persuasive because the instant claims clearly show that hematologic cancers, for example acute or 
	If the Applicant is arguing that not all leukemia patients express CD47, then the Examiner requests factual evidence that CD47 is not present in all cells, let alone cancer cells.  Attention is directed to Applicant’s disclosure on page 2, lines 4-6, which clearly states that “CD47 is expressed by virtually all cells in the body and is involved in a range of cellular processes.”  Furthermore, lines 15-16 clearly state that “In the case of cancer, it was found that cancer cells upregulate the expression of CD47 at their cell surface compared to the CD47 levels found in normal/healthy cells.”  By Applicant’s own admission, it appears that CD47 cells and expression are known to occur in cells, specifically cancer cells, such as leukemia cells.  What’s more, the IDS filed on 5/2/19 contains several references that show the nexus between CD47 and cancer (for example cite numbers 10, 11, 19, 29, 38, 43, 46, 62, 64, 65, and 67).
Should Applicant disagree with the above, the Examiner requests a side-by-side comparison between what is taught by the cited prior art and the claimed invention to show that these mechanism of action limitations will not occur in vivo.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627